Citation Nr: 9935462	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-32 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased disability rating for fungus 
infection, tinea pedis, and tinea cruris, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1963 
to January 1965.  

This appeal arises from a June 1995 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO denied a claim of entitlement to a 
disability evaluation greater than 10 percent for the 
veteran's service-connected fungus infection, tinea pedis, 
and tinea cruris.  Following perfection of a timely appeal, 
the Board of Veterans' Appeals (Board), in July 1997 and 
October 1998, remanded this increased rating claim to the RO 
for further evidentiary development.  In September 1999, the 
veteran's case was returned to the Board.  


FINDING OF FACT

The veteran's service-connected fungus infection, tinea 
pedis, and tinea cruris is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSION OF LAW

A disability rating greater than 10 percent for the 
service-connected fungus infection, tinea pedis, and tinea 
cruris is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

In the present case, the veteran's service medical records 
reflect treatment for tinea cruris between November and 
December 1964.  The separation examination, which was 
conducted in December 1964, noted the presence of mild tinea 
crura and perineal skin for which the veteran was receiving 
treatment.  

The veteran was discharged from active military duty in 
January 1965.  Subsequently, at an examination conducted in 
January 1969 for purposes of retention in the United States 
Army Reserves, the veteran reported that he had previously 
had, or had at that time, skin diseases.  This evaluation, 
however, revealed that the veteran's skin was normal.  

At a May 1976 examination, a private physician noted that he 
had treated the veteran for a fungus-type infection of his 
feet in 1965 and that the veteran complained of experiencing 
intermittent recurrences since that time.  The May 1976 
examination demonstrated that the veteran had active 
involvement of both of his feet.  In particular, this 
evaluation showed scaling of the veteran's feet which the 
examining physician explained had "all [the] appearance of 
[a] fungus infection with early cellulitis."  The examining 
physician described this condition as chronic and severe.  
Additionally, the examining physician expressed his opinion 
that, for the majority of the time, the veteran's skin 
condition would cause slight to moderate impairment on the 
veteran's employability and that, with acute flare-ups of 
this disorder, the effect on the veteran's employability 
would be severe.  

At a VA examination conducted in July 1976, the veteran 
complained of having a fungus condition involving his feet 
and groin which required treatment.  The July 1976 VA 
evaluation of the veteran's skin demonstrated some maceration 
between his toes, tinea pedis bilaterally (which the examiner 
described as being "in a dry stage and not at all acute but 
definitely present"), and some tinea cruris around the 
perineum and scrotum (which the examiner stated was "also . 
. . of a mild degree at this time").  The examiner diagnosed 
a fungus infection, tinea crura, and tinea pedis.  

Based on this evidence, the RO, by a July 1976 rating action, 
granted service connection for a fungus infection, tinea 
crura, and tinea pedis and assigned a noncompensable 
evaluation for this disorder, effective from June 1976.  A 
private medical record dated in August 1976 reflects a 
medical finding of fungus infection involving both of the 
veteran's feet and both sides of his groin area.  The 
examining physician explained that this condition caused 
"frequent infections with swelling of . . . [the veteran's] 
feet and also [a] very offensive odor from [his] feet and 
groins."  

The veteran's service-connected skin disorder is evaluated by 
analogy to eczema.  38 C.F.R. § 4.118, Code 7806 (1999).  
According to this code, evidence of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants the assignment of a 10 percent disability 
evaluation.  Diagnostic Code 7806.  Evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement is required for the next higher rating of 
30 percent.  Id.  Evidence of ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations (or exceptionally repugnant manifestations), 
will result in the assignment of a 50 percent disability 
evaluation.  Id.  

During the current appeal, the veteran has asserted that his 
service-connected fungus infection, tinea pedis, and tinea 
cruris is more severe than the current evaluation of 
10 percent indicates.  In particular, the veteran claims that 
he has had two toenails on his right foot removed as a result 
of his service-connected skin disorder.  Additionally, the 
veteran maintains that, due to the increase in the severity 
of this disability, he has had to change positions as a 
postal carrier to avoid being exposed to extreme heat while 
delivering mail.  

Pertinent medical records received during the current appeal 
indicate that, in February 1992, the veteran sought treatment 
for his feet from a private physician.  A fungus infection 
was diagnosed.  

In March 1994, the veteran received follow-up treatment for 
tinea pedis at a VA dermatology clinic.  According to the 
report of this treatment session, the veteran's tinea pedis 
was improving.  A physical examination demonstrated mild 
scaly feet.  The veteran was given a refill of his medicated 
cream and instructed to return to the clinic for follow-up 
treatment in nine months.  Thereafter, in February 1995, the 
veteran complained of pain and irritation in the big toe of 
his right foot.  Examination of the veteran's right big toe 
showed a "little" tenderness of skin near the lateral 
border of the nail and no discharge.  The examiner diagnosed 
right big toe paronychia.  

In May 1995, the veteran underwent a VA dermatological 
examination at which time he complained of fungus, and 
disfigurement, of his feet, as well as fungus and itching in 
his groin area.  He maintained that he experienced frequent 
flare-ups of this skin condition since it began during 
service, and has used multiple topical agents for treatment 
which have never cleared the eruption completely.  He also 
reported having undergone nail evulsion procedures to remove 
toenails secondary to tinea unguium.  

Objective findings on examination demonstrated 
post-inflammatory hypo- and hyperpigmentation but no active 
erythema in the groin area (which the examiner explained was 
consistent with a recent flare-up of tinea cruris), erythema 
with scaling of both feet in a moccasin distribution and in 
the interdigital spaces of all toes, and onychomycosis of the 
nails of both feet.  The examiner diagnosed tinea pedis with 
current activity, tinea unguium, and tinea cruris which was 
not active at the time of the examination but which did show 
evidence of recent activity.  

In December 1997, the veteran underwent a VA skin diseases 
(other than scars) examination at which time he complained of 
fungus (pruritic scaling patches) on his feet and groin area, 
fungus under his toenails, and disfigurement of his toes.  He 
also reported that he used Lotrimin, an over-the-counter 
agent, on a daily basis and that, although this medication 
kept the rash under control, the medicine did not completely 
heal the problem.  Objective findings on examination showed 
hyperkeratotic scale on the instep of the veteran's feet, 
dystrophy of his toenails with thickening of the nails as 
well as some ungual debride, and well defined, slightly 
hyperpigmented patches with overlying scale in the groin 
area.  The examiner concluded that the eruption is "quite 
consistent with tinea pedis, onychomycosis, and tinea cruris.  

Subsequently prepared private medical records dated in April 
1998 reveal that the veteran sought treatment for complaints 
of fungus on his feet and groin area.  He was treated with 
lotion.  A follow-up treatment session two weeks later 
revealed that the eruption on the veteran's groin area was 
better and that his tinea pedis was beginning to improve.  At 
a follow-up treatment session one month later, in May 1998, 
the examining physician noted that the veteran's groin area 
"looks good."  In July 1998, the examining physician noted 
that the veteran's tinea pedis and tinea cruris were better.  

At a VA skin diseases (other than scars) examination which 
was conducted in March 1999, the veteran complained of fungus 
on his feet, between his toes and toenails, as well as on 
both sides of his groin area.  Additionally, the veteran 
explained that, approximately eight months each year, his 
skin disorder is more severe in that he believes that he 
"truly has an active infection."  In particular, the 
veteran asserted that the skin problem on his feet and groin 
areas "always flares in the spring when his body moisture 
increases with sweating."  The veteran described flare-ups 
on his feet to involve blisters and tremendous pruritus.  He 
also stated that he was previously given oral antibiotics to 
fight secondary bacterial infection due to inflammation and 
excoriation, that the numerous creams which he has tried in 
the past helped clear the affected areas but did not 
completely alleviate the problem.  

Physical examination demonstrated that the veteran had no 
lesions on his face, chest, back, arms, hands, or legs.  
Evaluation of the veteran's groin showed the presence of 
slightly hyperpigmented scaly patches (with significantly 
more scale around the outer edges) on the inner aspects of 
both thighs in a radius of approximately six centimeters (but 
not including his scrotum), mild erythema within these 
patches, some ulceration in the left groin in the 
intertriginous fold, and evidence of itching with a few 
excoriations.  The examiner specifically stated that he found 
no exudate, disfigurement, or crusting, that the eruption 
appeared to be limited mostly to the anterior thigh and does 
not wrap around to the perineum and perianal area, and that 
the veteran's scrotum was not involved.  

Evaluation of the veteran's feet showed a moccasin 
distribution fine scale which wrapped around onto the dorsal 
surface of his toenails (involving the entire plantar surface 
of his foot), thickened yellow toenails on both feet with 
subungual debris, distal tunneling of the toenails, minimal 
erythema in a moccasin distribution of the foot (but no 
exudate, ulceration, or blistering), and toenails on both 
feet which are "quite" dystrophic and somewhat of a 
disfigurement.  The examiner stated that the veteran's feet 
are not otherwise disfigured.  Although linear marks were 
seen within the scale on the veteran's feet which were 
suggestive of recent scratching, no excoriations were shown 
which were suggestive of itching.  In addition, the examiner 
explained that most of the scaling of the veteran's feet 
stopped on the dorsal foot and encompassed the dorsal surface 
of both feet, the instep of both feet, and the plantar 
surface of both feet.

The examiner concluded that the veteran "clearly appears" 
to have tinea pedis ("most likely" tinea unguium) and tinea 
cruris.  The examiner noted that the veteran has had to make 
a "slight" adjustment to his career (e.g., change his job 
within the mail service to avoid being outside in the heat of 
the summer) due to the discomfort and inability to cure this 
dermatological problem.  Additionally, the examiner noted 
that, according to the veteran's description of his 
dermatological problem, he "does have significant problems . 
. . at least eight months out of the year."  The examiner 
also stated that "[t]here is evidence of a significant 
inflammation and ulceration in the [veteran's] groin area" 
but that there were no blisters on his feet.  

The Board acknowledges the veteran's complaints that his 
service-connected skin disorder (defined as fungus infection, 
tinea pedis, and tinea cruris) has worsened and that the 
numerous creams which he has tried in the past may have 
helped clear the affected areas, but did not completely 
alleviate the problem.  In particular, the veteran has 
complained of fungus on his feet (including between the toes 
and toenails) and groin area.  By the veteran's own 
admission, however, flare-ups of his service-connected fungus 
infection, tinea pedis, and tinea cruris are seasonal.  
Therefore, although the veteran has reported having blisters 
and significant pruritus during these flare-ups, the record 
seems to clearly show that this severe symptomatology occurs 
only periodically and is, thus, not constant.  

Moreover, the pertinent outpatient treatment records which 
have been obtained and associated with the claims folder do 
not support the veteran's assertions that, at certain times 
of the year (e.g., during the spring), he experiences 
significant problems with his service-connected skin 
disorder.  According to these outpatient reports, the veteran 
received only infrequent dermatological treatment in recent 
years.  Furthermore, during the few times that he has sought 
medical attention for a flare-up of his skin disorder, the 
condition improved relatively quickly.  Specifically, the 
fungus which erupted on the veteran's feet and groin area in 
April 1998 began to improve within two weeks.  One month 
thereafter an examining physician concluded that the 
veteran's groin area "looks good" (but did not discuss the 
veteran's feet).  

Additionally, the Board notes that the examiner who conducted 
the most recent VA dermatological examination in March 1999 
concluded, in part, that the evaluation demonstrated 
"significant" inflammation and ulceration in the veteran's 
groin area.  Significantly, however, the specific medical 
findings shown on this evaluation, as discussed by the 
examiner, do not support this conclusion.  According to the 
examination report, evaluation of the veteran's groin showed 
the presence of slightly hyperpigmented scaly patches (with 
significantly more scale around the outer edges) on the inner 
aspects of both thighs in a radius of approximately six 
centimeters (but not including his scrotum), mild erythema 
within these patches, some ulceration in the left groin in 
the intertriginous fold, and evidence of itching with a few 
excoriations.  The examiner specifically stated that he found 
no exudate, disfigurement, or crusting.  

Furthermore, evaluation of the veteran's feet in March 1999 
showed a moccasin distribution fine scale which wrapped 
around onto the dorsal surface of his toenails (involving the 
entire plantar surface of his foot), thickened yellow 
toenails on both feet with subungual debris, distal tunneling 
of the toenails, minimal erythema in a moccasin distribution 
of the foot (but no exudate, ulceration, or blistering), and 
toenails on both feet which were "quite" dystrophic and 
somewhat of a disfigurement.  The examiner stated that the 
veteran's feet were not otherwise disfigured and that there 
was no evidence suggestive of itching.  

Significantly, these recent medical findings do not provide 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Additionally, there has been no 
suggestion of systemic or nervous manifestations, or of 
exceptional repugnance.  Without such evidence, a disability 
rating of 30 percent for the veteran's service-connected 
fungus infection, tinea pedis, and tinea cruris cannot be 
awarded.  The Board must conclude, therefore, that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability evaluation greater than 
10 percent for his service-connected fungus infection, tinea 
pedis, and tinea cruris.  


ORDER

A higher rating for service-connected fungus infection, tinea 
pedis, and tinea cruris is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

